Title: Thomas Jefferson to William Short, 9 November 1813
From: Jefferson, Thomas
To: Short, William


          Dear Sir Monticello Nov. 9. 13.
          You have heretofore been apprised of a claim of Colo Monroe to a corner of your tract of land on the top of the mountain, which he supposes included within the lines of his prior deed. some years ago he mentioned this to me;
			 but as mr Carter had conducted your survey in person, I imagined Colo Monroe had been illy informed, and as he never repeated the thing to me, I presumed he had become satisfied. on hearing however of
			 the sale to Higgenbotham, when he was here in Sep. he made his claim formally to him, who communicated it to me. I immediately called on Colo Monroe on the subject. he explained the the information on which he supposed we had run on his lines, but without knowing the fact. we agreed at once that a surveyor should be employed to run the lines of his deed (of which he gave
			 me a copy) that we would both desire the attendance of mr Carter, who would be ultimately responsible to you, and so settle the thing at once. I wrote to mr Carter, desiring him to fix any day he pleased, before this present date, and we would all attend with him. Colo Monroe wrote also. I had hoped thus to inform you of the renewal of the claim and it’s final settlement at the same time. but I have no answer from mr Carter. I have therefore this day written to him again, informing him that I shall set out to Bedford on the 17th shall be absent a month, and requesting him to fix a day as soon after that as he can, and to
			 attend. Colo Monroe guesses there may be about 30. acres in question; but it is a mere guess. if it proves true, the price you were to recieve for it will be to be deducted from the bonds, and mr Carter will have to refund to you what he recieved and interest, which will probably leave on you a loss of about a dollar an acre. I will not suffer it to rest until it is finally and justly
			 settled, & will accompany the surveyor on the lines.
          From the fork of James river, & the falls of the other rivers upwards and Westwardly, we have had the most calamitous year ever seen since 1755.
			 it began with the blockade, so that the fine crops of the last year,
			 made in these upper parts, which could not be at market till after Christmas, were shut up by that and lost their sale.
			 after keeping my flour till the approach of the new harvest, I was obliged
			 to
			 sell it lest it should spoil on my hands, at a price which netted me only 47. cents a bushel for my wheat, of course a total sacrifice.
			 in the year 1755. it never rained from April to Nov.  there was not bread enough to eat, & many died of famine. this year, in these upper regions, we had not a single rain from Apr. 14. to Sep. 20. say 5. months, except
			 a slight shower in
			 May. the wheat was killed by the drought as dead as the leaves of the trees now are.
			 the stems fell before the scythe without being cut, & the little grain in the head shattered on the
			 ground.
			 from 500. as sowed here, I have not got in 1500. bushels, not three times the seed.
			 our corn has suffered equally. from 270. acres planted, and
			 which in common years would have yielded me from 800. to
			 1000 barrels, I shall not get a barrel an acre, and a great portion of that will be what are called nubbings, being half formed ears with little grain on them. corn consequently starts
			 with us at
			 3⅓ D. and being the principal food of our laborers, it’s purchase will be a heavy tax. I am told the drought has been equally fatal as far as Kentucky. there have been a few local exceptions here from small bits of clouds
			 accidentally passing over some farms. should the little wheat we have made be shut
			 up
			 by a continuance of the blockade
			 thro’ the winter, we shall be absolutely bankrupt by the loss of two successive crops. this is really the case for
			 exclaiming ‘O fortunati mercatores’!
          I found in Correa every thing good and valuable as you had notified me. the only circumstance of regret was the necessity of parting with him. what a misfortune
			 that we cannot liberalize
			 our legislators so
			 far as to found a good academical institution. Wm & Mary college, removed to a central and healthy part of our state, it’s funds enlarged and constitution amended,
			 with such a man as Correa for it’s president instead of the simpleton Bracken, would afford a comfortable view look into futurity. but there is something in
			 the constitution of our legislatures which does not permit a choice of the best wood for that fabric. a parcel of petty fogging academies too,
			 as they presume to call themselves, with one or two masters,
			 barely able to teach the rudiments of Latin, and the use of the chain & compas, fill us with Blackstone lawyers and Sangrado doctors, sufficient to starve out real science, which is accordingly totally extinct in this state.but war, famine,
			 and ignorance are
			 too much for the subject of one letter. affectionate & respectful salutations therefore.
          Th:
            Jefferson
        